Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo (Pub No. US 2016/0244712 A1; hereinafter Potyrailo) in view of BEREZIN et al. (Pub No. US 2016/0161425 A1; hereinafter Berezin).

Regarding Claim 1, Potyrailo teaches an apparatus (See Fig. 2 and Fig. 6, See [0071]) comprising:
a container (Bioreactor in Fig. 6; See [0071]) arranged to hold proteins, cells (See [0071]), or small molecules; a resonant sensor (See Fig. 6; See [0071]) embedded in or on the container (resonant sensor is embedded in Bioreactor in Fig. 6; See [0071]-[0080]), the resonant sensor having an inductive element and a capacitive element (See Fig. 2 AND Fig. 6; [0057], [0065]-[0066]), the container and resonant sensor structured such that, when a concentration of the proteins, cells, or small molecules in the container changes, dielectric permittivity (See [0052]) and conductivity (See [0053], [0089], [0091], [0102]) of the proteins, cells, or small molecules contributes to capacitance of the resonant sensor to affect a resonant frequency shift of the resonant sensor (if concentration of cell of Bioreactor in Fig. 6 changes, resonance impedance changes and resonance impedance has resonance frequency, therefore shift of resonance frequency; See [0066], [0076], [0080]-[0082]); and  network analyzer (16 in Fig. 2 is network analyzer; See [0059]-[0060]) to wirelessly receive signals from the resonant sensor to collect data reflecting resonant frequency of the resonant sensor over time (16 receives data of different reflected resonance impedance; See [0058]-[0059]-[0060]).
Potyrailo teaches network analyzer (16 in Fig. 2; See [0060]) but is silent about vector network analyzer.
However, Berezin teaches regarding resonance sensor (See [0136]) includes vector network analyzer (See [0108], [0144]).

Regarding Claim 2, Potyrailo in view of Berezin teaches the apparatus of claim 1, wherein the container (Potyrailo container Bioreactor n Fig. 1) includes a glass culture ware or plastic culture ware (Berezin; [0136]).
Regarding Claim 3, Potyrailo in view of Berezin teaches the apparatus of claim 1, wherein the resonant sensor is embedded in an inner surface of the container (Potyrailo resonator 14 is embedded inner surface of 12 in Fig. 1).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 6-8 and 10-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Potyrailo.
Regarding Claim 6, Potyrailo teaches a system (See Fig. 2 and Fig. 7, See [0076]) comprising:
a container (Bioreactor 12 in Fig. 2; See [0076]) arranged to hold proteins, cells (See [0076]), or small molecules; a resonant sensor (See 52 in Fig. 7; See [0076]-[0080]) embedded in or on the container (resonant sensor is embedded in Bioreactor 12 in Fig. 2; See [0076]-[0080]), the resonant sensor having an inductive element and a capacitive element (See [0057], [0065]-[0066]), the container and resonant sensor structured such that, when a concentration of the proteins, cells, or small molecules in the container changes, dielectric permittivity (See [0052]) and conductivity (See [0053], [0089], [0091], [0102]) of the proteins, cells, or small molecules contributes to capacitance of the resonant sensor to affect a resonant frequency shift of the resonant sensor (if concentration of cell of Bioreactor in Fig. 2 changes resonance impedance changes and resonance impedance has resonance frequency, therefore shift of resonance frequency; See [0066], [0076], [0080]-[0082]);  and a network analyzer (16 in Fig. 2 and Fig. 7 is network analyzer; See 0059]-[0060]) to wirelessly interrogate the resonant sensor from outside the container and to wirelessly transmit data collected from the interrogation (16 receives data of different reflected resonance impedance; See [0059]-[0060]).
Regarding Claim 7, Potyrailo teaches the system of claim 6, wherein the network analyzer is arranged to wirelessly interrogate the resonant sensor to collect scattering parameter data (impedance spectrum at different frequency is scattered parameter; See [0004], [0056]-[0060]).
Regarding Claim 8, Potyrailo teaches the system of claim 6, wherein the network analyzer is arranged to wirelessly transmit the collected data to a computer (16 transmits data to computer 26 wirelessly in fig. 2 and Fig. 7; See [0060]).
Regarding Claim 10, Potyrailo teaches the system of claim 6, wherein the network analyzer is arranged to wirelessly transmit the collected data to a communication interface (16 transmits data to communication interface of computer 26 wirelessly in fig. 2 and Fig. 7; See [0060]).
Regarding Claim 11, Potyrailo teaches the system of claim 10, wherein the communication interface is arranged to transmit the data to a computer via a network (16 transmits data to computer 26 wireless network in fig. 2 and Fig. 7; See [0060]).
7.	Claims 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Kelly et al. (Pub No. US 2013/0175862 A1; hereinafter Kelly).
Regarding Claim 13, Potyrailo teaches a method (See Fig. 2 and Fig. 7, See [0071]) comprising:
providing a container (Bioreactor in Fig. 6; See [0071]) holding proteins, cells (See [0071]), or small molecules; interrogating, using a network analyzer outside the container (16 in Fig. 2 is network analyzer and is outside bioreactor; See 0059]-[0060]), a resonant sensor (See Fig. 6; See [0072]-[0080]) embedded in or on the container (resonant sensor is embedded in Bioreactor in Fig. 6; See [0071]-[0080]), the resonant sensor having an inductive element and a capacitive element (See Fig. 2 and Fig. 7;  [0057], [0065]-[0066]), the container and resonant sensor structured such that, when a concentration of the proteins, cells, or small molecules in the container changes, dielectric permittivity (See [0052]) and conductivity (See [0053], [0089], [0091], [0102]) of the proteins, cells, or small molecules contributes to capacitance of the resonant sensor to affect a resonant frequency shift of the resonant sensor (if concentration of cell of Bioreactor in Fig. 6 changes resonance impedance changes and resonance impedance has resonance frequency, therefore shift of resonance frequency; See [0066], [0076], [0080]-[0082]);
monitoring the resonant frequency of the resonant sensor (monitoring resonance impedance at different frequency; See [0066], [0076], [0080]-[0082]); and
evaluating status of the proteins, cells, or small molecules from the monitored resonant frequency (evaluating concentration of cells; See [0066], [0076], [0080]-[0082]).

Kelly teaches regarding sensor (See [0051]) interrogation at a number of different times (See [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo by doing interrogation at a number of different times, as taught by Kelly in order to smooth the sensor data (Kelly; See [0051]).
Regarding Claim 15, Potyrailo in view of Kelly teaches the method of claim 13, wherein interrogating the resonant sensor includes collecting scattering parameter data (impedance spectrum at different frequency is scattered parameter; Potyrailo; See [0004], [0056]-[0060]).
Regarding Claim 16, Potyrailo in view of Kelly teaches the method of claim 13, wherein the method includes transmitting data to a computer (Potyrailo 16 in fig. 2 sends data to computer 26; See [0060) in response to interrogating the resonant sensor (Kelly; See [0051]).
Regarding Claim 18, Potyrailo in view of Kelly teaches the method of claim 13, wherein the method includes, in response to interrogating the resonant sensor (Kelly; See [0051]), transmitting data to a computer via a network (Potyrailo 16 in fig. 2 sends data to computer 26; See [0060).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Berezin further in view of Fujdala et al. (Pub No. US 2012/0073633 A1; hereinafter Fujdala).
Regarding Claim 4, Potyrailo in view of Berezin teaches the apparatus of claim 1, wherein the resonant sensor includes container (Bioreactor in Fig. 1) to a medium in which the proteins, cells, or small molecules are disposed in the container (See [0071]).
Potyrailo in view of Berezin is silent about copper and polyimide with the copper epoxied side down in the container with the polyimide.
Fujdala teaches regarding cell processing (See abstract) copper and polyimide with the copper epoxied (See [0021]).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo, Berezin and Fujdala by using copper and polyimide with the copper epoxied side down in the container with the polyimide in order to make thin film of cells (Fujdala; See [0022]).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Berezin further in view of Wilsey et al. (Pub No. US 2013/0228473 A1; hereinafter Wilsey).
Regarding Claim 5, Potyrailo in view of Berezin teaches the apparatus of claim 1, wherein resonant sensor (See Fig. 1). 
Potyrailo in view of Berezin is silent about the sensor is etched from Pyralux.
However, Wilsey teaches sensor is etched from Pyralux (See [0099]).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo, Berezin by using sensor is etched from Pyralux, as taught by Wilsey in order to useful processing and manufacturing biosensor (Wilsey; See [0099]).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Shen et al. (Pub No. Us 2020/0253504 A1; hereinafter Shen).
Regarding Claim 9, Potyrailo teaches the system of claim 8, wherein the network analyzer is arranged to wirelessly transmit the collected data to the computer (16 transmit data wirelessly to computer 26 in Fig. 2; See [0060]).
 Potyrailo is silent about Bluetooth protocol.
Shen teaches Bluetooth wireless communication (See [0143]).
.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Kelly further in view of Shen.
Regarding Claim 17, Potyrailo in view of Kelly teaches the method of claim 16, wherein transmitting the data to the computer (Potyrailo in Fig. 2, 16 transmits data to computer 26; See [0060]).
Potyrailo in view of Kelly are silent about Bluetooth protocol.
Shen teaches Bluetooth wireless communication (See [0143]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo by using Bluetooth wireless transmission, as taught by Shen in order to transfer information and power between one or more components of system (Shen; See [0143]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of SEMENOV et al. (Pub No. US 2014/0275944 A1; hereinafter Semenov).
Regarding Claim 12, Potyrailo teaches the system of claim 6, wherein the network analyzer (See [0060]).
Potyrailo is silent about a portable vector network analyzer.
However, Semenov teaches a portable vector network analyzer (See [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo by using portable vector network analyzer, as taught by Semenov in order to provide flexibility and easy accessibility to user.

13.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Kelly further in view of Semenov.
Regarding Claim 19, Potyrailo in view of Kelly teaches the method of claim 13, wherein the method includes:
interrogating (Kelly; [0051]) the resonant sensor periodically from a network analyzer and collecting data from the interrogation (Potyrailo; [0060]);

determining resonant frequencies for each data point (Potyrailo determines each resonance impedance of particular frequency; See [0004]) and smoothing the data with an averaging window (Kelly; [0051]).
Potyrailo in view of Kelly are silent about a portable vector network analyzer.
However, Semenov teaches a portable vector network analyzer (See [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo and Kelly by using portable vector network analyzer, as taught by Semenov in order to provide flexibility and easy accessibility to user.
Regarding Claim 20, Potyrailo in view of Kelly further in view of Semenov teaches the method of claim 19, where the resonant sensor is interrogated every minute of a selected measurement period and the averaging window is a ten minute averaging window (Kelly; [0051]).
14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of Kelly further in view of Spitzer et al. (Patent No. US 5,715,337; hereinafter Spitzer).
Regarding Claim 14, Potyrailo in view of Kelly teaches the method of claim 13, wherein evaluating the status (evaluating the concentration of cells; See [0066], [0076], [0080]-[0082]) includes determining resonant frequency (determining resonant impedance; See [0066], [0076], [0080]-[0082]).
Potyrailo in view of Kelly are silent about resonant frequencies as a function of optical density.
However, Spitzer teaches resonant frequencies as a function of optical density (See Col. 11, Lines 58-62).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Potyrailo and Kelly by using resonant frequencies as a function of optical density, as taught by Spitzer in order to obtain electrostatic deflection (Spitzer, Col. 11, Lines 60-65).

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Potyrailo et al. (Pub No. US 2016/0187277 A1) discloses Sensing System and Method.
b. Davalos et al. (Pub No. US 2015/0247820 A1) discloses Devices and Method for Contactless Dielectroporesis for Cell or particle Manipulation.


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867